Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 14 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,474,920 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 51-52, 54-79, 81-88, and 114 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the system of independent claim 51 and the system of independent claim 114.  The prior art is particularly deficient regarding a sample holder comprising at least two walls defining a cutout portion, an internal beveled edge, and an internal bottom lip portion; an imaging device; and a robotic arm configured to automatically retrieve a sample from a first surface and place the sample on the imaging device, wherein the system is configured to: automatically identify a fiduciary mark on the sample, move the sample so that the fiduciary mark is in substantially the same position as in a reference image, and acquire an image of the sample, as described by claim 51.  The prior art is also particularly deficient regarding a sample holder comprising at least two walls defining a cutout portion, an internal beveled edge, and an internal bottom lip portion; an imaging device; and a robotic arm configured to automatically retrieve a sample from a first surface and place the sample on the imaging device, wherein the system is configured to: move the sample to an approximate location on a stage of the imaging device, automatically identify a fiduciary mark on the sample, move the sample from the approximate location until the fiduciary mark is aligned with a reference image, acquire a plurality of images of the sample, the plurality of images being a temporal series of images of the sample, and track an object’s movement within the sample via the plurality of images, as described by claim 114.  Claims 52, 54-79, and 81-88 are dependent upon claim 51, and therefore are also allowed.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482